Citation Nr: 0844301	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not serve in any of the specific units 
identified by the Department of Defense as having served in 
areas along the demilitarized zone in Korea where herbicides 
were used between April 1968 and July 1969.

2.  The competent evidence of record does not demonstrate 
that diabetes is related to the veteran's active military 
service or that it was manifested within one year of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of entitlement to service 
connection for diabetes mellitus, to include as due to 
herbicide exposure, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to an initial adjudication of the veteran's 
claim, an October 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against the veteran's claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The October 2005 letter 
informed the veteran that VA required evidence of when, 
where, and how the veteran's military duties exposed him to 
herbicides.  The letter requested that the veteran provide 
medical evidence which demonstrated the diagnosis of and 
earliest symptoms for diabetes mellitus.  The letter also 
notified the veteran of the requirements to establish service 
connection on a direct basis.  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  

The veteran's service treatment records, identified private 
medical records, and service personnel records have been 
obtained.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO did not provide the veteran with an 
examination.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and when the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  In 
this case, as will be described below, the evidence of record 
does not establish that the veteran suffered an event, 
injury, or disease in service which would warrant a VA 
examination.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

VA has established a procedure for verifying exposure to 
herbicides along the demilitarized zone (DMZ) in Korea.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  The 
Department of Defense has acknowledged that herbicides were 
used in Korea from April 1968 through July 1969 along an area 
of the DMZ, including a strip of land 151 miles long and up 
to 350 yards wide from the fence to North of the "civilian 
control line."  The Department of Defense publication with 
respect to herbicide agent use in Korea during the stated 
period includes a list of specific military units.  According 
to a September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides, are 
entitled to the presumptions found in 38 C.F.R. § 3.309(e).

The veteran claims that his military occupational specialty 
of vehicle operator caused him to be exposed to herbicides 
while on active duty in Korea.  The veteran's service 
personnel records indicate that he was assigned to the 838 
Transportation Squadron and the 313 Transportation Squadron.  
Neither of these units is found on the Department of Defense 
list of units exposed to herbicides in Korea.  See M21-1IMR, 
Part IV, Subpart ii, Chapter 2, Section C.  Accordingly, 
presumptive service connection is not warranted.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be presumed for diabetes mellitus if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this case, an August 2002 private medical record 
demonstrated that the veteran was diagnosed with and treated 
for diabetes mellitus.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Service medical records were silent for 
treatment or diagnosis of diabetes mellitus.  The competent 
medical evidence of record and service personnel record is 
silent for any indication that there was inservice incurrence 
or aggravation of diabetes mellitus.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  Moreover, 
the competent medical evidence of record remains silent for 
any indication of a medical nexus between the veteran's 
current diabetes mellitus and active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Diabetes 
mellitus was diagnosed in 2002, over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Additionally, diabetes 
mellitus was not diagnosed or treated within one year of the 
veteran's separation from active duty.  Although the veteran 
asserted at his October 2008 Board Hearing that his current 
diabetes mellitus may be due to active military service, his 
testimony is not competent to establish such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for diabetes mellitus is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for diabetes mellitus, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


